IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,469-01


IN RE RED RIVER COUNTY DISTRICT ATTORNEY'S OFFICE, Relator





ON PETITION FOR A WRIT OF MANDAMUS
IN CAUSE NOS. 06-10-00083-CR & 06-10-00084-CR

		IN THE SIXTH COURT OF APPEALS, TEXARKANA


 Per curiam.

O R D E R


	Relator filed a petition for a writ of mandamus, pursuant to the original jurisdiction of this
Court. The petition requests that we issue a writ of mandamus in the underlying case, ordering the
Sixth Court of Appeals to withdraw its mandates issued in these two cause numbers.  
	Relator contends that the issuance of these mandates was in violation of Rule of Appellate
Procedure 18.1.  This Court invites the respondent, the Sixth Court of Appeals, to file a response
with this Court. The real party in interest, defendant William Allen Cooper, may also submit a
response.  The motion for leave to file a petition for a writ of mandamus will be held in abeyance
until the respondent has submitted the appropriate response. Any such responses shall be submitted
within 30 days of the date of this order. 

Filed: March 16, 2011
Do Not Publish